DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the actuator" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examining the claim, “the actuator” will be interpreted as “an actuator”.
Appropriate corrections are required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 2-8, 10-16, 18-21 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kiester (U.S. Publication No.2006/0009767 A1).
	Regarding claim 2 and 4, Kiester discloses an intramedullary rotational correction device comprising: a first portion configured to be secured to a first section of bone (sleeve 16), the first portion including a non-linear groove on an inner surface thereof (cylindrical sleeve is internally threaded, see para.0033); a second portion configured to be secured to a second section of bone (sleeve 14); an actuator disposed within the first portion, such as a rotatable permanent magnet (a motor may be magnetically coupled to a moving magnetic field source and is combined through appropriate gearing to a ratcheting mechanism which telescope rod 10, see para.0047); and a rotary nut (screw drive 34), the rotary nut having one or more non-linear spline configured to communicate with the non-linear groove (threads of screw drive 34 correspond to threads of internally threaded cylindrical sleeve 16), wherein, upon a rotation of the rotary nut by the actuator, the one or more non-linear spline of the rotary nut is configured to communicate with the non-linear groove of the first portion thereby causing the second portion to rotate relative to the first portion (para.0033-0036, 0047).
	Regarding claim 3, Kiester further discloses wherein the actuator is configured to rotate the second portion relative to the first portion upon being activated by an external adjustment device (a motor may be magnetically coupled to a moving magnetic field source and is combined through appropriate gearing to a ratcheting mechanism which telescope rod 10, see para.0047).

	Regarding claim 6, Kiester further discloses a lead screw (drive unit 24) coupled to the rotatable permanent magnet such that the lead screw rotates upon rotation of the rotatable permanent magnet (para.0047); and a slip clutch disposed between the rotatable permanent magnet and the lead screw, the slip clutch configured to prevent binding of the rotatable permanent magnet and the lead screw (longitudinally extending post 20).
	Regarding claim 7, Kiester further discloses wherein the one or more non- linear spline disposed on the rotary nut and the non-linear groove of the first portion form a helical arrangement (see threads of screw drive 34).
	Regarding claim 8, Kiester further discloses one or more ball bearings disposed between the one or more non-linear spline on the rotary nut and the non-linear groove of the first portion (see ratchet 32 in Figure 2).
	Regarding claim 10, Kiester also discloses an intramedullary rotational correction device comprising: a first portion configured to be secured to a first section of bone (sleeve 16); a second portion configured to be secured to a second section of bone (sleeve 14); an actuator disposed within the first portion (a motor may be magnetically coupled to a moving magnetic field source and is combined through appropriate gearing to a ratcheting mechanism which telescope rod 10, see para.0047); and a lead screw operatively connected to the actuator (drive unit 24); and a rotary nut (screw drive 34), the rotary nut having one or more non-linear 
	Regarding claim 11, Kiester further discloses wherein the actuator is configured to rotate the second portion relative to the first portion upon being activated by an external adjustment device (a motor may be magnetically coupled to a moving magnetic field source and is combined through appropriate gearing to a ratcheting mechanism which telescope rod 10, see para.0047).
	Regarding claim 12, Kiester further discloses wherein the actuator comprises a rotatable permanent magnet (para.0047).
	Regarding claim 13, Kiester further discloses wherein an external rotating magnetic field causes the rotatable permanent magnet to rotate and thereby effectuate a change in rotational orientation of the second portion relative to the first portion (para.0047).
	Regarding claim 14, Kiester further discloses a slip clutch disposed between the rotatable permanent magnet and the lead screw (longitudinally extending post 20), the slip clutch configured to prevent binding of the rotatable permanent magnet and the lead screw (para.0035).
	Regarding claim 15, Kiester further discloses wherein the one or more non-linear spline disposed on the rotary nut and the non-linear groove of the first portion form a helical arrangement (see threads of screw drive 34).
	Regarding claim 16, Kiester further discloses one or more ball bearings disposed between the one or more non-linear splines disposed on the rotary nut and the non-linear groove of the first portion (see ratchet 32 in Figure 2).

	Regarding claim 19, Kiester further discloses wherein the actuator is configured to rotate the second portion relative to the first portion upon being activated by an external adjustment device (a motor may be magnetically coupled to a moving magnetic field source and is combined through appropriate gearing to a ratcheting mechanism which telescope rod 10, see para.0047).
	Regarding claim 20, Kiester further discloses wherein an external rotating magnetic field causes the rotatable permanent magnet to rotate and thereby effectuate a change in rotational orientation of the second portion relative to the first portion (para.0047).
Regarding claim 21, Kiester further discloses wherein a slip clutch is located between the rotatable permanent magnet and the lead screw (longitudinally extending post 20) and configured to prevent binding of the rotatable permanent magnet and the lead screw (para.0035).

    PNG
    media_image1.png
    406
    885
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    337
    904
    media_image2.png
    Greyscale



Allowable Subject Matter
Claims 9 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9 and 17 in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found to disclose, or suggest  the 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Negrelli whose telephone number is 571-270-7389.  The examiner can normally be reached on Monday-Friday, between 8:00am to 4:00pm.  If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  


/CHRISTINA  NEGRELLI/
Examiner, Art Unit 3773

/TESSA M MATTHEWS/Examiner, Art Unit 3773